Title: To Thomas Jefferson from Thomas Walker and Others, 13 September 1775
From: Walker, Thomas,Stephen, Adam,Lewis, Andrew,Walker, John
To: Jefferson, Thomas


                    
                        Dear Sir
                        Fort Pitt 13th. Sept. 1775.
                    
                    After a very disagreeable, wet and fateagueing Journey, we got here on the 10th Inst. the day appointed for opening the Treaty, but found scarcely any Indians here. We have dispatched runners to meet them and hope they will be in soon. We are told that the Shawnese and Delawares are on their way, but can not hear a tittle of the Wiandotts, from which circumstance ’tis feared that they have acceeded to the terms proposed to them by Carlton and Johnson. The few Indians here seem perfectly well disposed toward us,  and all things would go on well, were it not for the unhappy territorial dispute between the two Colonies which has proceeded to an inconceiviable length, and we are sorry to say, that a certain eminent Gentleman who we conceive was sent here for very difrent purposes, appears to us to have greatly interested himself in this affair. Application has been made to us, to join in a letter to Congress praying their Interposition, but we thought it out of our province. In case the Pensylvanians should petition to this purpose, we hope the Congress will not go precipitately into it, or if they should, that you and the other Virginians will object to the giving up any of the Teritory west of the Laurel hill. This is only intended as a hint for our Friends. We are Dr. Sir Your obedt. Servts.,
                    
                        
                            thomas walker
                            adam stephen
                        
                        
                            andw. lewis
                            jn. walker
                        
                    
                